Title: To Thomas Jefferson from John Barnes, 2 April 1821
From: Barnes, John
To: Jefferson, Thomas


Dear Sir,
George Town Coo—
2d April 1821.
My valued friend Mr Parr, an English Gentn of Science & fortune, passionately fond of this favd country, has induced him to incounter many inconvenings to satisfy his anxious wishes—a transit view—(of Country-Laws. Men & Manners) has already made a tour thro several of the Western States. principly-on foot—thro Choice—passed the late summer thro’ the Eastern—to Montreal—Quebec &c—and returned a few days since—to Head Quarters—Geo Town & Washington—Having expressed his ardent desire (if not too late) of paying his respects—to you & Mr Madison—previous to his embarking for Liverpool—I could not withhold the liberty I have taken—in thus introducing him to your friendly Notice—his pleasing Manners and Acquirements—I trust will warrant the Attempt. and withal—not without the long wished for flattering Hope! of receiving on the Return of my friend—the gratifying pleasure, of a few lines—Assuring me of yr Accustomed Health—and families injoyments—Except my Erring, in part. I have every reason to be,—and am most assuredly, truly thankfull for the Many—very many, unmerited Blessings—bestowed upon so Unworthy an Object.—as Your Obedient Humbe servtJohn Barnes,